


Exhibit No. 10.5.8


2015 GRANT


PDC Energy, Inc.
Amended and Restated 2010 Long-Term Equity Compensation Plan


Stock Appreciation Rights Grant Agreement


January __, 2015
Executive Name
Address 1
Address 2




Dear ____________:
We are pleased to inform you that PDC Energy, Inc. (the “Company”) approved the
following award of Stock Appreciation Rights (“SARs”) to you pursuant to the
Company’s Amended and Restated 2010 Long-Term Equity Compensation Plan (the
“Plan”). The grant is subject to and governed by the Plan generally, and all
capitalized terms not defined herein shall have the meanings given to such terms
in the Plan.
Notice of Stock Appreciation Rights Grant
Grant Date


[GRANT DATE]


 
Shares of Common Stock Covered by SARs
__________ Shares
 
Exercise Price
$______ per Share, which is equal to the Fair Market Value per Share on the
Grant Date.
Vesting Schedule
Except as set forth below, your SARs shall vest in annual installments over
three (3) years provided you remain in Continuous Service from the Grant Date to
the applicable Vesting Date, as set forth below:


Number of SARS Vested
Vesting Date
 
 
 
 
 
 
The term “Continuous Service” shall mean your uninterrupted service to the
Company or an Affiliate as an Employee, Non-Employee Director, or consultant.
The Committee shall determine in its discretion whether and when your Continuous
Service has ended (including as a result of any leave of absence); provided,
however, that your Continuous Service shall not be deemed to have ended in the
event you retire or otherwise terminate as an Employee but continue to perform
services to the Company as a Non-Employee Director or consultant.







--------------------------------------------------------------------------------






Special Vesting Events
Certain Terminations of Continuous Service
 
In the event of the termination of your Continuous Service due to death or
Disability, as defined in the Plan, or due to a termination without Cause or
your voluntary resignation for Good Reason (as the terms “Cause” and “Good
Reason” are defined in your employment agreement, if any, or if none, in any
Company severance plan in which you are a participant), any non-vested SARs will
vest as of your date of termination.
 
 
Change in Control
 
 
 
In the event of a “Change in Control” (as defined in the Plan) while you are in
the Continuous Service of the Company, any non-vested SARs will vest in full.
Expiration Date
January __, 2025, or in the event your Continuous Service to the Company or its
Affiliates terminates sooner, then at the date the SARs expire or cease to be
exercisable as provided in Section 6 of the accompanying Stock Appreciation
Rights Terms and Conditions.
Payment Amount Upon Exercise
Upon exercise of your SARs, you shall be entitled to receive an amount equal to
the product of (x) the excess of (A) the Fair Market Value per Share on the date
of exercise over (B) the Exercise Price stated above, multiplied by (y) the
number of SARs exercised (the “Appreciation Amount”). The Appreciation Amount
shall be paid in Shares in accordance with Section 4 of the accompanying Stock
Appreciation Rights Terms and Conditions.
Other Terms and Conditions
Are set forth in the accompanying Stock Appreciation Rights Grant Terms and
Conditions and the Plan.



By your online acceptance, you and the Company agree that the SARs granted
hereby are granted under and governed by the terms and conditions of the Plan
and of this Stock Appreciation Rights Grant Agreement (including this Notice of
Stock Appreciation Rights Grant and the accompanying Stock Appreciation Rights
Terms and Conditions) (the “Grant Documents”). You hereby represent and
acknowledge that you been provided the opportunity to review the Plan and the
Grant Documents in their entirety, and you hereby agree to accept as binding,
conclusive, and final all decisions or interpretations of the Company’s
Compensation Committee (the “Committee”) upon any questions relating to the Plan
and the Grant Documents.


PDC ENERGY, INC.
John DeLawder, V.P. Human Resources and Administration
If you have any questions concerning the Grant Documents please contact the
General Counsel’s Office




